Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9758423. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of claims 1-19 of US9758423 overlap in scope with the claim limitations of claims 1-15 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is directed towards a glass “comprising less than 1 wt. % of Li2O, ZrO2, CeO2, B2O3 and F2, or a mixture thereof.”, however, it is unclear if any one of these components should be under 1 wt.%, any combination of these components should be under 1 wt.%, or whether the sum of all of these components should be under 1 wt.%. For the purposes of examination, the claim will be interpreted as requiring the sum total of these components should be under 1 wt.% unless further clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurong et al. (WO2015131684 with reference to the machine translation, hereinafter referred to as Gurong).
Regarding claim 1, Gurong discloses a composition for producing a glass fiber, comprising the following components with corresponding percentage amounts by weight (see Gurong at Page 1, Line 10 of the machine translation, disclosing a glass fiber): SiO2 57.4-60.9% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 59.4 wt.% SiO2) Al2O3 >17% and ≤ 19.8% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 17.0 wt.% Al2O3, which is close to touching the claimed range). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph) MgO >9% and ≤ 12.8% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 9.05 wt.% MgO) CaO 6.4-11.8% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 11.2 wt.% CaO) SrO 0.1-1.5% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 1.05 wt.% SrO) Na2O+K2O 0.1-1.1% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.4 wt.% Na2O and 0.43 wt.% K2O, for a combined value of Na2O+K2O of 0.4+0.43 = 0.83 wt%) Fe2O3 0.05-1% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.42 wt.% Fe2O3) TiO2 <0.8% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.4 wt.% TiO2) SiO2+Al2O3 ≤ 79.4% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 59.4 wt.% SiO2 and 17.0 wt.% Al2O3 for a combined value of SiO2+Al2O3 of 59.4+17.0= 76.4 wt.%) wherein a total weight percentage of the above components is greater than 99% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing an example of a glass fiber composition which comprises SiO2+Al2O3+CaO+MgO+Na2O+K2O+TiO2+Fe2O3+SrO = 59.4+17+11.2+9.05+0.4+0.43+0.4+0.42+1.05= 99.35%); a weight percentage ratio C1=(Al2O3+MgO)/SiO2 is between 0.43-0.56 (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 17.0 wt.% Al2O3, 9.05 wt.% MgO, and 59.4 wt.% SiO2, for a C1 value of (Al2O3+MgO)/SiO2 equal to (17+9.05)/59.4= 0.44); and a weight percentage ratio C2=(CaO+MgO)/(SiO2+Al2O3) is greater than 0.205 (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 17.0 wt.% Al2O3, 9.05 wt.% MgO, 11.2 wt.% CaO, and 59.4 wt.% SiO2, for a C2 value of (CaO+MgO)/(SiO2+Al2O3) equal to (11.2+9.05)/(17+59.4)= 0.265). 
Regarding claim 2, Gurong discloses the following components with corresponding percentage amounts by weight: SiO2 58.1-60.5% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 59.4 wt.% SiO2) Al2O3 17.1%-18.8% (while Gurong does not disclose Al2O3 17.1%-18.8%, Gurong does disclose a glass fiber comprising 17.0 wt.% Al2O3 (see Gurong at Page 14, Example A10 from the original Chinese document), which is close to touching the claimed range). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) MgO 9.1-12.5%  (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 9.05 wt.% MgO, which is 9.1 wt.% MgO when accounting for the claimed significant figures.) CaO 7-11.5% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 11.2 wt.% CaO) SrO 0.1-1.5% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 1.05 wt.% SrO) Na2O+K2O 0.15-1% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.4 wt.% Na2O and 0.43 wt.% K2O, for a combined value of Na2O+K2O of 0.4+0.43 = 0.83 wt%) Li2O 0-0.75% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing an example of a glass fiber composition which comprises 0.55 wt.% Li2O) Fe2O3 0.05-1% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.42 wt.% Fe2O3) TiO2 <0.8% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.4 wt.% TiO2) SiO2+Al2O3 ≤ 79% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 59.4 wt.% SiO2 and 17.0 wt.% Al2O3 for a combined value of SiO2+Al2O3 of 59.4+17.0= 76.4 wt.%) wherein a total weight percentage of the above components is greater than 99.5% (while Gurong does not disclose a total weight percentage of the above components is greater than 99.5%, Gurong does disclose an example of a glass fiber composition which comprises SiO2 +Al2O3 +CaO+MgO+Na2O +K2O +TiO2 +Fe2O3 +SrO = 59.4+ 17+11.2+ 9.05+0.4+0.43+0.4+0.42+1.05= 99.35% (see Gurong at Page 14, Example A10 from the original Chinese document), which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).); a weight percentage ratio C1=(Al2O3+MgO)/SiO2 is between 0.435-0.525 (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 17.0 wt.% Al2O3, 9.05 wt.% MgO, and 59.4 wt.% SiO2, for a C1 value of (Al2O3+MgO)/SiO2 equal to (17+9.05)/59.4= 0.44); and a weight percentage ratio C2=(CaO+MgO)/(SiO2+Al2O3) is between 0.215 and 0.295 (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 17.0 wt.% Al2O3, 9.05 wt.% MgO, 11.2 wt.% CaO, and 59.4 wt.% SiO2, for a C2 value of (CaO+MgO)/(SiO2+Al2O3) equal to (11.2+9.05)/(17+59.4)= 0.265). 
Regarding claim 3, Gurong discloses the following components with corresponding percentage amounts by weight: SiO2 58.1-59.9% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 59.4 wt.% SiO2) Al2O3 17.1%-18.8% (while Gurong does not disclose Al2O3 17.1%-18.8%, Gurong does disclose a glass fiber comprising 17.0 wt.% Al2O3(see Gurong at Page 14, Example A10 from the original Chinese document), which is close to touching the claimed range). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) MgO 9.1-11.8% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 9.05 wt.% MgO, which is 9.1 wt.% MgO when accounting for the claimed significant figures.) CaO 7.5-11.3% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 11.2 wt.% CaO) wherein the composition has a liquidus temperature lower than or equal to 1250°C (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising a liquidus temperature of 1194°C. Examiner notes that Google Translate was used to translate the phrase "liquidus temperature" into its corresponding Chinese language term in order to identify the phrase on the table of the Chinese language section of the Table on Page 14). 
Regarding claim 4, Gurong discloses the following components with corresponding percentage amounts by weight: SiO2 58.1-60.5% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 59.4 wt.% SiO2) Al2O3 17.1%-18.8% (while Gurong does not disclose Al2O3 17.1%-18.8%, Gurong does disclose a glass fiber comprising 17.0 wt.% Al2O3 (see Gurong at Page 14, Example A10 from the original Chinese document), which is close to touching the claimed range). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) MgO 9.1-11.8% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 9.05 wt.% MgO, which is 9.1 wt.% MgO when accounting for the claimed significant figures.) CaO 7.5-11.3% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 11.2 wt.% CaO) SrO 0.1-1.5% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 1.05 wt.% SrO) Na2O+K2O 0.15-1% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.4 wt.% Na2O and 0.43 wt.% K2O, for a combined value of Na2O+K2O of 0.4+0.43 = 0.83 wt%) Li2O 0-0.75% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing an example of a glass fiber composition which comprises 0.55 wt.% Li2O) Fe2O3 0.05-1% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.42 wt.% Fe2O3) F2 <0.4% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0 wt.% F2) TiO2 <0.8% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.4 wt.% TiO2) SiO2+Al2O3 ≤ 79% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 59.4 wt.% SiO2 and 17.0 wt.% Al2O3 for a combined value of SiO2+Al2O3 of 59.4+17.0= 76.4 wt.%) a weight percentage ratio C1=(Al2O3+MgO)/SiO2 is between 0.435-0.525 (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 17.0 wt.% Al2O3, 9.05 wt.% MgO, and 59.4 wt.% SiO2, for a C1 value of (Al2O3+MgO)/SiO2 equal to (17+9.05)/59.4= 0.44); and a weight percentage ratio C2=(CaO+MgO)/(SiO2+Al2O3) is between 0.215 and 0.295 (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 17.0 wt.% Al2O3, 9.05 wt.% MgO, 11.2 wt.% CaO, and 59.4 wt.% SiO2, for a C2 value of (CaO+MgO)/(SiO2+Al2O3) equal to (11.2+9.05)/(17+59.4)= 0.265).
Regarding claim 5, Gurong discloses a combined weight percentage Al2O3+MgO is between 26.1% and 31% (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 9.05 wt.% MgO, and 17.0 wt.% Al2O3, which provies a sum total of Al2O3+MgO of 17+9.05 = 26.05%, which is 26.1 wt.% when accounting for the claimed significant figures). 
Regarding claim 6, Gurong discloses a weight percentage ratio C3= (MgO+SrO)/CaO is between 0.8 and 1.6 (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 9.05 wt.% MgO, 11.2 wt.% CaO, and 1.05 wt.% SrO, which provides a C3 value of (MgO+SrO)/CaO equal to (9.05+1.05)/11.2 = 0.90).
Regarding claim 7, Gurong discloses between 58.1 and 59.9 wt. % of SiO2 (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 59.4 wt.% SiO2).
Regarding claim 8, Gurong discloses further comprising less than 1 wt. % of Li2O, ZrO2, CeO2, B2O3 and F2, or a mixture thereof (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing an example of a glass fiber composition which comprises 0.55 wt.% Li2O, 0% ZrO2, 0% CeO2, 0% Be2O3, and 0% F2, for a sum total of 0.55%).
Regarding claim 9, Gurong discloses no more than 0.55 wt. % of Li2O (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing an example of a glass fiber composition which comprises 0.55 wt.% Li2O).
Regarding claim 11, Gurong discloses between 0.5 and 1.3 wt. % of SrO (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 1.05 wt.% SrO).
Regarding claim 12, Gurong discloses no more than 0.65 wt. % of Na2O (see Gurong at Page 14, Example A10 from the original Chinese document, disclosing a glass fiber comprising 0.4 wt.% Na2O).
Regarding claim 14, Gurong discloses a glass fiber (see Gurong at Page 1, Line 10 of the machine translation, disclosing a glass fiber).
Regarding claim 15, Gurong discloses a composite material, comprising a glass fiber (see Gurong at Page 1, Line 10 of the machine translation, disclosing a glass fiber).
Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yves et al. (US20150133284 hereinafter referred to as Yves).
Regarding claim 1, Yves discloses a composition for producing a glass fiber, comprising the following components with corresponding percentage amounts by weight (see Yves at the Abstract, disclosing a glass fibre composition. Examiner notes that glass fiber correlates to glass fibre): SiO2 57.4-60.9% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2) Al2O3 >17% and ≤ 19.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 17.65 wt% Al2O3) MgO >9% and ≤ 12.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 10.00 wt% MgO) CaO 6.4-11.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 12.70 wt% CaO, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) SrO 0.1-1.5% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.25 wt% SrO) Na2O+K2O 0.1-1.1% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.33 wt% Na2O and 0.07 wt% K2O for a combined value of Na2O+K2O= 0.33+0.07=0.40) Fe2O3 0.05-1% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.24 wt% Fe2O3) TiO2 <0.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.01 wt% TiO2) SiO2+Al2O3 ≤ 79.4% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2 and 17.65 wt% Al2O3 for a combined value of SiO2+Al2O3= 58.75+17.65= 76.4 wt%) wherein a total weight percentage of the above components is greater than 99% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2, 17.65 wt% Al2O3, 12.70 wt% CaO, 10.00 wt% MgO, 0.33 wt% Na2O, 0.07 wt% K2O, 0.01 wt% TiO2, 0.24 wt% Fe2O3, and 0.25 wt% SrO for a sum total of 58.75 + 17.65 + 12.70 + 10.00 + 0.33 + 0.07 + 0.01+ 0.24 + 0.25 = 100 wt%); a weight percentage ratio C1=(Al2O3+MgO)/SiO2 is between 0.43-0.56 (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 17.65 wt% Al2O3, 10.00 wt% MgO, and 58.75 wt% SiO2, for a C1 value of (Al2O3+MgO)/SiO2 providing (17.65+10)/58.75= 0.47); and a weight percentage ratio C2=(CaO+MgO)/(SiO2+Al2O3) is greater than 0.205 (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2, 17.65 wt% Al2O3, 12.70 wt% CaO, and 10.00 wt% MgO, for C2=(CaO+MgO)/(SiO2+Al2O3) of (12.70+10)/(58.75+17.65)= 0.297). 
Regarding claim 2, Yves discloses the following components with corresponding percentage amounts by weight: SiO2 58.1-60.5% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2) Al2O3 17.1%-18.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 17.65 wt% Al2O3) MgO 9.1-12.5% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 10.00 wt% MgO) CaO 7-11.5% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 12.70 wt% CaO, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) SrO 0.1-1.5% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.25 wt% SrO) Na2O+K2O 0.15-1% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.33 wt% Na2O and 0.07 wt% K2O for a combined value of Na2O+K2O= 0.33+0.07=0.40) Li2O 0-0.75% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising no Li2O) Fe2O3 0.05-1% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.24 wt% Fe2O3) TiO2 <0.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.01 wt% TiO2) SiO2+Al2O3 ≤ 79% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2 and 17.65 wt% Al2O3 for a combined value of SiO2+Al2O3= 58.75+17.65= 76.4 wt%) wherein a total weight percentage of the above components is greater than 99.5% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2, 17.65 wt% Al2O3, 12.70 wt% CaO, 10.00 wt% MgO, 0.33 wt% Na2O, 0.07 wt% K2O, 0.01 wt% TiO2, 0.24 wt% Fe2O3, and 0.25 wt% SrO for a sum total of 58.75 + 17.65 + 12.70 + 10.00 + 0.33 + 0.07 + 0.01+ 0.24 + 0.25 = 100 wt%); a weight percentage ratio C1=(Al2O3+MgO)/SiO2 is between 0.435-0.525 (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 17.65 wt% Al2O3, 10.00 wt% MgO, and 58.75 wt% SiO2, for a C1 value of (Al2O3+MgO)/SiO2 providing (17.65+10)/58.75= 0.47); and a weight percentage ratio C2=(CaO+MgO)/(SiO2+Al2O3) is between 0.215 and 0.295 (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2, 17.65 wt% Al2O3, 12.70 wt% CaO, and 10.00 wt% MgO, for C2=(CaO+MgO)/(SiO2+Al2O3) of (12.70+10)/(58.75+17.65)= 0.297, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).). 
Regarding claim 3, Yves discloses the following components with corresponding percentage amounts by weight: SiO2 58.1-59.9% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2) Al2O3 17.1%-18.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 17.65 wt% Al2O3) MgO 9.1-11.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 10.00 wt% MgO) CaO 7.5-11.3% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 12.70 wt% CaO, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) wherein the composition has a liquidus temperature lower than or equal to 1250°C (see Yves at Table 1, Example 8, disclosing an example of a glass fibre with a liquidus temperature of 1213°C). 
Regarding claim 4, Yves discloses the following components with corresponding percentage amounts by weight: SiO2 58.1-60.5% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2) Al2O3 17.1%-18.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 17.65 wt% Al2O3) MgO 9.1-11.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 10.00 wt% MgO) CaO 7.5-11.3% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 12.70 wt% CaO, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) SrO 0.1-1.5% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.25 wt% SrO) Na2O+K2O 0.15-1% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.33 wt% Na2O and 0.07 wt% K2O for a combined value of Na2O+K2O= 0.33+0.07=0.40) Li2O 0-0.75% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising no Li2O) Fe2O3 0.05-1% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.24 wt% Fe2O3) F2 <0.4% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising no F2) TiO2 <0.8% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.01 wt% TiO2) SiO2+Al2O3 ≤ 79% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2 and 17.65 wt% Al2O3 for a combined value of SiO2+Al2O3= 58.75+17.65= 76.4 wt%) a weight percentage ratio C1=(Al2O3+MgO)/SiO2 is between 0.435-0.525; and (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 17.65 wt% Al2O3, 10.00 wt% MgO, and 58.75 wt% SiO2, for a C1 value of (Al2O3+MgO)/SiO2 providing (17.65+10)/58.75= 0.47) a weight percentage ratio C2=(CaO+MgO)/(SiO2+Al2O3) is between 0.215 and 0.295 (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2, 17.65 wt% Al2O3, 12.70 wt% CaO, and 10.00 wt% MgO, for C2=(CaO+MgO)/(SiO2+Al2O3) of (12.70+10)/(58.75+17.65)= 0.297, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).). 
Regarding claim 5, Yves discloses a combined weight percentage Al2O3+MgO is between 26.1% and 31% (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 17.65 wt% Al2O3 and 10.00 wt% MgO, for a sum of 17.65+10 = 27.65 wt%). 
Regarding claim 6, Yves discloses a weight percentage ratio C3= (MgO+SrO)/CaO is between 0.8 and 1.6 (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.25 wt% SrO, 12.70 wt% CaO, and 10.00 wt% MgO, for a ratio of (MgO+SrO)/CaO of (10+0.25)/12.7= 0.81).
Regarding claim 7, Yves discloses between 58.1 and 59.9 wt. % of SiO2 (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 58.75 wt% SiO2).
Regarding claim 8, Yves discloses less than 1 wt. % of Li2O, ZrO2, CeO2, B2O3 and F2, or a mixture thereof (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising no Li2O, no ZrO2, no CeO2, no B2O3, and no F2, for a sum of zero). 
Regarding claim 9, Yves discloses no more than 0.55 wt. % of Li2O (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising no Li2O). 
Regarding claim 10, Yves discloses the weight percentage ratio (CaO+MgO)/Al2O3 is greater than 1 (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 17.65 wt% Al2O3, 12.70 wt% CaO, and 10.00 wt% MgO, for a ratio of (CaO+MgO)/Al2O3 providing (12.7+10)/17.65= 1.27) and the weight percentage ratio (MgO+SrO)/CaO is greater than 0.9 (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.25 wt% SrO, 12.70 wt% CaO, and 10.00 wt% MgO, for a ratio of (MgO+SrO)/CaO of (10+0.25)/12.7= 0.81, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).), the composition is free of Li2O (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising no Li2O).
Regarding claim 12, Yves discloses no more than 0.65 wt. % of Na2O (see Yves at Table 1, Example 8, disclosing an example of a glass fibre comprising 0.33 wt% Na2O). 
Regarding claim 13, Yves discloses MgO with a weight percentage greater than 11% and less than or equal to 12.5% (see Yves at Table 1, Example 14, disclosing an example of a glass fiber composition which comprises 11.1 wt.% MgO).
Regarding claim 14, Yves discloses a glass fiber (see Yves at the Abstract, disclosing a glass fibre composition. Examiner notes that glass fiber correlates to glass fibre).
Regarding claim 15, Yves discloses a composite material, comprising a glass fiber (see Yves at the Abstract, disclosing a glass fibre composition. Examiner notes that glass fiber correlates to glass fibre).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731